Citation Nr: 1416834	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dysthymic disorder with anxiety, to include as secondary to service-connected prostate adenocarcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board and in a March 2013 decision, the Board denied service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion.  


FINDING OF FACT

Dysthymic disorder with anxiety has been chronically worsened by service-connected prostate adenocarcinoma.


CONCLUSION OF LAW

Dysthymic disorder with anxiety is aggravated by service-connected prostate adenocarcinoma.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a psychiatric disability that was caused or chronically worsened by service-connected prostate adenocarcinoma.  A review of the record shows that the Veteran is service-connected for prostate adenocarcinoma, currently rated 60 percent.

At a July 2012 VA examination, the examiner diagnosed dysthymic disorder with anxiety.  The examiner opined that it was at least as likely as not that the dysthymic disorder was aggravated by service-connected prostate adenocarcinoma.  The examiner noted that the Veteran had prostate surgery which resulted in impotence which can cause or increase depressive symptoms.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for dysthymic disorder with anxiety is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dysthymic disorder with anxiety is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


